Case: 20-20554      Document: 00516315097           Page: 1     Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                   No. 20-20554                        May 11, 2022
                                 Summary Calendar                     Lyle W. Cayce
                                                                           Clerk

   Juan Enriquez,

                                                              Petitioner—Appellant,

                                        versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                              Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CV-2895


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Enriquez, Texas prisoner # 227122, seeks leave to proceed in
   forma pauperis (IFP) on appeal to challenge the district court’s transfer of
   his pro se motion for leave to file a 28 U.S.C. § 2241 petition for writ of habeas



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20554      Document: 00516315097           Page: 2     Date Filed: 05/11/2022




                                     No. 20-20554


   corpus. The transfer order is not an appealable final judgment under 28
   U.S.C. § 1291 or a certified appealable interlocutory order under 28 U.S.C.
   § 1292. See Persyn v. United States, 935 F.2d 69, 72 (5th Cir. 1991). Likewise,
   it is not appealable under the collateral order doctrine. See id. at 72-73. We
   therefore lack appellate jurisdiction. See id. at 73.
          Accordingly, the appeal is DISMISSED for lack of jurisdiction, and
   Enriquez’s IFP motion is DENIED. His remaining pending motions are
   also DENIED.        Enriquez is WARNED that the filing of frivolous,
   repetitive, or otherwise abusive challenges to his conviction or confinement
   will invite the imposition of sanctions, which can include dismissal, monetary
   sanctions, and restrictions on his ability to file pleadings in this court and any
   court subject to this court’s jurisdiction. The court further reminds Enriquez
   that until the $300 sanction recently imposed in Enriquez v. Lumpkin, No. 20-
   50904, is paid, he is barred from filing any pro se pleading or appeal in any
   court subject to this court’s jurisdiction without the advance written
   permission of a judge of the forum court.




                                           2